Citation Nr: 0321033	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  99-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
including as a result of undiagnosed illness.

2. Entitlement to service connection for a sinus disorder, 
including as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran served on active duty from September 1978 to 
August 1981, and from September 1990 to May 1991. He also had 
several years of inactive military service with the National 
Guard. He served in the Southwest Asia theater of operations 
during the Persian Gulf War from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied the 
above claims.

In October 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2002).

The veteran appealed the May 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court). 
The Court vacated and remanded the decision in an order dated 
January 2003. 

A determination has been made that additional development is 
necessary in the current appeal.  







Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers, if any, 
that have treated the veteran for his 
claimed disorders.

2.  After the development instructions in 
paragraph 1 has been completed, please 
notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to the issues listed on the title 
page of this action.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act and the implementing 
regulations are fully complied with and 
satisfied. 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  In this 
regard, please see the Court's January 
2003 Order.  Thereafter, the RO should 
review the claims file and ensure that 
the above development has been conducted 
and completed in full. Then, the RO 
should undertake any further actions 
required to comply with the VCAA.     

3.  The veteran should also be informed 
in writing of the recent amendments to 
38 C.F.R. § 3.317 regarding claims due to 
undiagnosed illness, which became 
effective June 10, 2003.  See 68 Fed. 
Reg. 34,539 (June 10, 2003).  The veteran 
is entitled to the application of the 
versions of the regulations that are more 
favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); but see, 
VAOPGCPREC 3-2000 (April 10, 2000), 
published at 65 Fed. Reg. 33,422 (2000) 
(only the earlier version of the 
regulation is to be applied for the 
period prior to the effective date of the 
change).  

4.  Following completion of the above 
actions, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claims, considering any additional 
evidence obtained by the RO, to include 
the January 1994 VA Gulf War examination 
report, specifically cited by the Court 
on page 4 of the January 2003 Order, and 
any relevant amendments to the law, 
including 38 C.F.R. § 3.317.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, to include notice 
of the amended regulation of 38 C.F.R. 
§ 3.317, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




